256 F.2d 58
Mark Lee OVERMAN, Appellant,v.F. T. WILKINSON, Warden, United States Penitentiary, Appellee.
No. 17144.
United States Court of Appeals Fifth Circuit.
June 17, 1958.
Rehearing Denied July 22, 1958.

Mark Lee Overman, in pro. per.
James W. Dorsey, U. S. Atty., Ralph Ivey, Asst. U. S. Atty., Atlanta, Ga., for appellee.
Before HUTCHESON, Chief Judge, and JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order dismissing a petition for habeas corpus on the ground that petitioner's remedy was by motion under Sec. 2255, 28 U.S.C.A. in the court which had sentenced him.


2
The record discloses that this is appellant's second petition for habeas corpus. His first petition was denied with the suggestion that the petitioner's remedy was by a Section 2255 motion in the sentencing court, and petitioner filed such a motion. This motion denied, he did not appeal and seems now to be reapplying for habeas corpus relief on the ground that he is entitled to do so since he did not get the relief he asked from the sentencing court. The law is otherwise declared.1


3
The judgment dismissing his petition was right, and it is affirmed.



Notes:


1
 Hildebrandt v. Swope, 9 Cir., 229 F.2d 582